                        Case 4:19-cv-00035-RM-LAB Document 188 Filed 04/27/21 Page 1 of 10




                    1   FENNEMORE CRAIG, P.C.
                        Timothy J. Berg (No. 004170)
                    2   Amy Abdo (No. 016346)
                        Ryan Curtis (No. 025133)
                    3   Shannon Cohan (No. 034429)
                        2394 E. Camelback Road, Suite 600
                    4   Phoenix, Arizona 85016
                        Telephone: (602) 916-5000
                    5   Email: tberg@fennemorelaw.com
                        Email: amy@fennemorelaw.com
                    6   Email: rcurtis@fennemorelaw.com
                        Email: scohan@fennemorelaw.com
                    7
                        Attorneys for Defendants
                    8   State of Arizona, Andy Tobin, and Paul Shannon
                    9                              UNITED STATES DISTRICT COURT
                  10                                    DISTRICT OF ARIZONA
                  11    Russell B. Toomey,                             No. 4:19-cv-00035
                  12                      Plaintiff,                   NOTICE OF SUBPOENA
                  13           v.
                  14    State of Arizona, et al.
                  15                      Defendants.
                  16
                  17
                  18           Notice is hereby given that, pursuant to Federal Rules of Civil Procedure 34(c) and
                  19    45, Defendants State of Arizona, Andy Tobin, and Paul Shannon have issued and intend to
                  20    serve the attached subpoena commanding production of documents on the World
                  21    Professional Association for Transgender Health.
                  22           DATED this 27th day of April, 2021.
                  23
                  24
                  25
                  26
FENNEMORE CRAIG, P.C.
       PHOENIX
                        Case 4:19-cv-00035-RM-LAB Document 188 Filed 04/27/21 Page 2 of 10




                    1                                         FENNEMORE CRAIG, P.C.
                    2
                                                              By: s/ Ryan Curtis
                    3                                             Timothy J. Berg
                                                                  Amy Abdo
                    4                                             Ryan Curtis
                                                                  Shannon Cohan
                    5                                             Attorneys for Defendants State of
                                                                  Arizona, Andy Tobin, and Paul
                    6                                             Shannon
                        18357213
                    7
                    8
                    9
                  10
                  11
                  12
                  13
                  14
                  15
                  16
                  17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
FENNEMORE CRAIG, P.C.
       PHOENIX


                                                            -2-
     Case 4:19-cv-00035-RM-LAB Document 188 Filed 04/27/21 Page 3 of 10




                                      EXHIBIT A
                                     DEFINITIONS

      A.     The terms “you” and “your” refer to the World Professional Association for
Transgender Health and its predecessor organizations and other names by which it has
been known, including but not limited to the Henry Benjamin International Gender
Dysphoria Association.
      B.     The term “document” is intended to include any written, printed, typed,
photocopied, photographic, electronically recorded or encoded matter or communication
of any kind, however produced, stored or reproduced, including, but not limited to,
computer hard drives, computer printouts, computer disks, e-mail, correspondence,
letters, telegrams, cables, telexes, pleadings, notes, memoranda, reports, work papers,
diaries, calendars, photographs, charts, minutes of meetings, contracts, agreements and
amendments and addenda thereto, financial journals and ledgers, bookkeeping records,
accounts receivable, accounts payable, cash receipt records, payment records, work files,
customer files, promotional literature, sales literature, prospectuses, offering circulars,
interoffice communications, accountings, projections, statistical records, stenographers’
notebooks, appointment books, time sheets and logs, chronological files, reading files,
social media activity (including without limitation Facebook, LinkedIn, Twitter,
YouTube, Instagram), blogs, ListServs, and all other materials, including drafts and other
copies of any of the foregoing which are or have been in your possession, custody or
control, or of which you have knowledge or to which you may gain access or possession.
The term “document” also means a copy where the original is not in your possession,
custody or control or reasonably accessible. This definition includes each copy of each
document that is not an exact duplicate of the original and includes every duplicate
having any writing, figure, notation or the like on it, drafts of each document and any
attachment to or enclosure accompanying or referred to in such document.
      C.     The term “all documents” encompasses each and every document in your
      Case 4:19-cv-00035-RM-LAB Document 188 Filed 04/27/21 Page 4 of 10




possession, custody or control, including documents provided by you to your lawyers,
that you have reviewed, considered, relied upon, generated, received, and/or provided to
any other person, at any time and in any context.
       D.     The term “communicate” or “communication” means any form of
disclosure, exchange or transmittal of information, in the form of facts, ideas, inquiries,
or otherwise, including transmissions made in conversations and through the use of
documents, face-to-face meetings, mail, personal delivery, telephone calls, text messages,
or other electronic means including, but not limited to, computer or modem, or otherwise.
The phrase “communication between” is defined to include instances where one party
addresses the other party but the other party does not necessarily respond.
       E.     The terms “and” and “or,” and any other conjunctions and disjunctions,
shall have both conjunctive and disjunctive meaning, so as to require the enumeration of
all information responsive to all or any part of each request for production in which any
conjunction or disjunction appears.
       F.     Any pronoun shall be construed to refer to the masculine, feminine, or
neutral gender, and the singular or plural form, as in each case is most appropriate.
       G.     The term “person” and “persons” means not only natural persons but also
firms, partnerships, companies, corporations, associations, organizations, or other
entities.
       H.     The term “refer” or “reference” means, in addition to their customary and
usual meaning, reporting on, regarding, showing or indicating knowledge of, mentioning,
discussing, reflecting, recording, constituting, embodying, setting forth and/or
evidencing.
       I.     The terms “relating to,” “concerning” or “pertaining to” mean, in addition
to their customary and usual meaning, reporting on, regarding, showing or indicating
knowledge of, mentioning, discussing, reflecting, recording, constituting, embodying,
setting forth and/or evidencing.
     Case 4:19-cv-00035-RM-LAB Document 188 Filed 04/27/21 Page 5 of 10




                                     INSTRUCTIONS

       1.     Each paragraph is to be construed independently and not by or with
reference to any other paragraph for purposes of limiting the scope of any particular
request for documents.
       2.     In producing the documents designated below, you are requested to furnish
all documents known or available to you regardless of whether a document is currently in
your possession, custody, or control, or that of your attorneys, employees, agents,
investigators, or other representatives, or is otherwise available to you.
       3.     As to each document produced, you are requested to designate the
paragraph and subparagraph of the request to which each such document is responsive.
       4.     If an answer to any request for production of document is “unknown,” “not
applicable” or any similar phrase or answer, state why the answer to that request for
production is “unknown,” the efforts made to obtain documents to the particular request,
and the name and address of any person who may have the responsive documents.
       5.     With respect to the production of any document claimed to be privileged,
provide a statement setting forth as to each document:          (a) the author, sender, and
recipients, including all persons to whom the contents of the document have been
communicated by copy (blind or otherwise), exhibition, reading or substantial
summarization; (b) the date of the document; (c) a description of the nature and subject
matter of the document; (d) the legal basis for the assertion of privilege; (e) the present
custodian and location of the document; (f) number of pages, including attachments or
appendices; and (g) whether the document is handwritten, typed or otherwise printed.
       6.     If for any reason you are unable to produce in full any document or
information requested:
              a. Produce each such document to the fullest extent possible;
              b. Specify the reasons for your inability to produce the remainder; and
              c. State in detail whatever information, knowledge, or belief you have
        Case 4:19-cv-00035-RM-LAB Document 188 Filed 04/27/21 Page 6 of 10




                  concerning the whereabouts and substance of each document not
                  produced in full.
         7.    If any responsive document has been lost, misplaced, or destroyed, or is
otherwise no longer available, in addition to identifying the document, state also the
following with respect to each:
               a. The number of copies prepared;
               b. The date when, and location where, the original and each copy thereof
                  was last known to exist; and
               c. If such document was destroyed or disposed of, state also:
                    i. The date of such destruction or disposition;
                   ii. The identity of each person who participated in destroying or
                       disposing of such documents;
                   iii. The identity of each other person who authorized the destruction or
                       disposal of the original or any copy of such document and the
                       specific nature and terms of any such authorization; and
                   iv. The reason the document was destroyed or disposed of.
         8.    This discovery request is continuing in nature and requires supplementation
along with prompt production of additional documents if you obtain further, additional,
or different information or documents prior to the trial in this matter.
                                DOCUMENT REQUESTS
REQUEST NO. 1: Copies of your Standards of Care for the Health of Transsexual,
Transgender, and Gender Nonconforming People (the “Standards of Care”), versions one
through six.
REQUEST NO. 2: The most updated draft of the Eighth Version of the Standards of
Care.
REQUEST NO. 3: All documents that identify members of your Board of Directors
from January 1, 2010 to present.
       Case 4:19-cv-00035-RM-LAB Document 188 Filed 04/27/21 Page 7 of 10




REQUEST NO. 4: All documents evidencing the reason(s) why any member of your
Board of Directors resigned and/or was terminated from his or her position on your Board
of Directors, from January 1, 2010 to present, including but not limited to any and all
resignation letters from any members of the Board of Directors.
REQUEST NO. 5: All non-privileged documents evidencing any legislation and/or
litigation which you funded and/or otherwise financially supported, from January 1, 2010
to present.



18344507
                  Case 4:19-cv-00035-RM-LAB Document 188 Filed 04/27/21 Page 8 of 10
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                             District
                                                       __________     of Arizona
                                                                  District of __________
                      Russell B. Toomey,
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. CV 19-0035-TUC-RM
                    State of Arizona, et al.,
                                                                              )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION
         World Professional Association for Transgender Health, c/o Vin Tangpricha, MD, 1061 E Main Street, Ste. 300,
 To:                                               East Dundee, IL 60118
                                                       (Name of person to whom this subpoena is directed)

       ✔
       ’ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:
           See Exhibit A



  Place: Lamber Goodnow                                                                 Date and Time:
           141 W Jackson Blvd, #4219
           Chicago, IL 60604                                                                                 05/14/2021 9:00 am

     ’ Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        04/26/2021

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                       s/ Ryan Curtis
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party) Defendants State of
Arizona, Paul Shannon, and Andy Tobin                                    , who issues or requests this subpoena, are:
Ryan Curtis, 2394 E Camelback Rd, Ste. 600, Phoenix, AZ 85016, rcurtis@fennemorelaw.com, 602-916-5000

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                  Case 4:19-cv-00035-RM-LAB Document 188 Filed 04/27/21 Page 9 of 10
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. CV 19-0035-TUC-RM

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            ’ I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            ’ I returned the subpoena unexecuted because:
                                                                                                                                                      .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00    .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:




         Print                         Save As...                  Add Attachment                                                             Reset
                  Case 4:19-cv-00035-RM-LAB Document 188 Filed 04/27/21 Page 10 of 10
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
